  

U.S. Department of Justice

United States Attorney
Southern District of New York

00644-GBD_ Documentii1 Filed 10/25/19 Page1of1
-00644-GBD Document 10 Filed 10/24/19 Page 1of1

 

The Silv.o J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

 

 

October 24, 2019
r ce cee ne ope ae wenn
f i
Hon. George B. Daniels « SOORDERED:

United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street

  
 

B Dink

. Daniels, US Dd. ‘

New York, NY 10007 Dated pa 25.2019

Re: United States y. Rondel Brandon, 19 Cr. 644 (GBD)

Dear Judge Daniels:

— Spo “ee

The Court has rescheduled the next conference in this matter from October 24, 2019, to
November 5, 2019. The Government requests, with the consent of the defendant, that the Court
exclude time from October 24, 2019, to November 5, 2019, under the Speedy Trial Act, 18 U.S.C.
§ 3161(h)(7)(A), so that the parties can continue their discussions about a pretrial resolution of this

matter.
Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

by:
Michael R. Herman
Assistant United States Attorney
(212) 637-2221

|

|
|
I
|
|
|
|
|
!
I

1
|
I
|
I

 

:
